Title: Thomas Jefferson to Craven Peyton, 7 May 1814
From: Jefferson, Thomas
To: Peyton, Craven


            Dear Sir Monticello May 7. 14.
            Your letter of the 4th came to hand yesterday. I do assure you that I never have entertained a moment’s doubt of the truth of the transaction between Jas Henderson, mrs Henderson & yourself as to the sale of the lands of the 3 youngest daughters, and of her full knolege & consent to it as you have ever stated it. I believe her denial of it to be a sheer
			 falsehood. it was impossible such a transaction should have passed at her house without her knolege; you could have no motive to conceal it from her, but on the contrary every reason to be
			 assured of
			 her approbation;  and it is less probable that James Henderson would keep it from her than that she may now wish to decieve Hornsby by a false denial. I have always however apprehended that James Henderson might evade giving us the benefit of his testimony, as there is
			 not one grain of honesty in the whole family. and I pray you to rest assured of my entire belief and satisfaction as to the
			 zeal and integrity with which you acted for me in the whole of the transactions with that family, and my perfect conviction of the truth with which you communicated them to me.I inclose you John Henderson’s deed of quitclaim for the lands of the 3. younger daughters, and
			 his rect for £100. in consideration which you will be so good  as to return at your convenience, and I tender you the assurance of my esteem & friendship.
            Th:
                Jefferson
          